Exhibit 10.1

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 22, 2005, between PINNACLE ENTERTAINMENT,
INC., a Delaware corporation (the “Borrower”) and LEHMAN COMMERCIAL PAPER INC.,
as administrative agent (the “Administrative Agent”) and consented to by the
Lenders (as defined in the Credit Agreement referred to below) which execute a
Lender Consent (as defined below).

 

Recitals

 

Whereas, the Borrower, the Lenders, and the Administrative Agent have entered
into that certain Second Amended and Restated Credit Agreement dated as of
December 14, 2005 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Any terms defined
in the Credit Agreement and not defined in this Amendment are used herein as
defined in the Credit Agreement;

 

Whereas, the Borrower has notified the Administrative Agent that a certain
provision of the Credit Agreement be modified as specified herein; and

 

Whereas, the Required Lenders, the Issuing Lender and the Administrative Agent
are willing to agree to the amendment to the Credit Agreement requested by the
Borrower, on the terms and conditions set forth in this Amendment;

 

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, the Required Lenders, the Issuing Lender and the
Administrative Agent agree as follows:

 

1. AMENDMENT TO CREDIT AGREEMENT. Subject to the conditions and upon the terms
set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby amended as follows:

 

1.1 Amendment to Section 1. The definition of “L/C Commitment” in Section 1.1 of
the Credit Agreement shall be amended by deleting $50,000,000 and replacing it
with $75,000,000.

 

2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
Administrative Agent to enter into this Amendment and the Required Lenders and
the Issuing Lender to execute the Lender Consents, the Borrower represents and
warrants to each Lender and the Administrative Agent that:

 

2.1 Organizational Power; Authorization; Enforceable Obligations. Each Loan
Party has the organizational power and authority, and the legal right, to make,
deliver and perform this Amendment, and, as applicable, the Consent of
Guarantors in the form of Exhibit A attached hereto (the “Consent”). Each Loan
Party has taken all necessary corporate or other action to authorize the
execution, delivery, and performance of this Amendment and the Consent, and the
performance of the Loan Documents as modified by this Amendment. No consent or
authorization of, filing with, notice to, or other act by or in respect of, any
Governmental Authority or any other Person, is required in connection with the
execution, delivery, performance, validity, or enforceability of this Amendment,
the Consent, and the Loan Documents as modified by this Amendment. This
Amendment and the Consent have each been duly executed and delivered on behalf
of each Loan Party that is a party thereto. This

 

1



--------------------------------------------------------------------------------

Amendment, the Consent, and the Loan Documents, as amended by this Amendment,
constitute a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

2.2 No Legal Bar. The execution, delivery and performance of this Amendment, the
Consent and the Loan Documents, as modified by this Amendment, will not violate
in any material respect any Requirement of Law or any Contractual Obligation of
the Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

 

2.3 No Default. After giving effect to this Amendment, no event has occurred and
is continuing or will result from, the execution and delivery of this Amendment
or the Consent that would constitute a Default or an Event of Default.

 

2.4 Representations and Warranties. After giving effect to this Amendment, each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of such date as if made on and as of the Effective Date (as defined below).

 

3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective on the date (the
“Effective Date”) when each of the following conditions has been satisfied:

 

3.1 Execution of Amendment. The Borrower and the Administrative Agent shall have
executed and delivered this Amendment to the Administrative Agent.

 

3.2 Execution of Lender Consents. The Lender Consents shall have been executed
and delivered to the Administrative Agent by the Issuing Lender and the Lenders
constituting Required Lenders.

 

3.3 Execution of Consent. Each of the Guarantors shall have executed and
delivered the Consent to the Administrative Agent.

 

3.4 Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date after giving effect to this Amendment.

 

3.5 No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing on the Effective Date.

 

3.6 Delivery of Documents. The Administrative Agent shall have received such
documents as the Administrative Agent may reasonably request in connection with
this Amendment.

 

2



--------------------------------------------------------------------------------

4. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document. From
and after the date on which this Amendment becomes effective, all references in
the Loan Documents to the Credit Agreement shall mean the Credit Agreement as
amended hereby. Except as expressly amended hereby or waived herein, the Credit
Agreement and the other Loan Documents, including the Liens granted thereunder,
shall remain in full force and effect, and all terms and provisions thereof are
hereby ratified and confirmed.

 

5. BORROWER CONFIRMATION. The Borrower confirms that as amended hereby, each of
the Loan Documents is in full force and effect, and that none of the Loan
Parties has any defenses, setoffs or counterclaims to its Obligations.

 

6. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7. NO WAIVER. Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment does not constitute a waiver of any Default or
Event of Default, amend or modify any provision of any Loan Document or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.

 

8. INTEGRATION. This Amendment represents the entire agreement of the parties
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein.

 

9. CAPTIONS. The catchlines and captions herein are intended solely for
convenience of reference and shall not be used to interpret or construe the
provisions hereof.

 

10. COUNTERPARTS. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Amendment signed by all the parties shall be lodged with the
Administrative Agent.

 

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

BORROWER:

 

PINNACLE ENTERTAINMENT, INC., a Delaware corporation, By:  

/s/ S. H. Capp

   

Name: Steve H. Capp

   

Title: EVP & CFO

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

LEHMAN COMMERCIAL PAPER INC.

By:  

/s/ LRP

   

Name: Laurie R. Perper

   

Title: SVP

 

S-2



--------------------------------------------------------------------------------

Exhibit A

 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 22nd day of December, 2005.

 

BILOXI CASINO CORP.,

a Mississippi corporation

CASINO MAGIC CORP.,

a Minnesota corporation

CASINO ONE CORPORATION,

a Mississippi corporation

HP/COMPTON, INC.,

a California corporation

PNK (BOSSIER CITY), INC.,

a Louisiana corporation

ST. LOUIS CASINO CORP.,

a Missouri corporation

By:

 

/s/ S. H. Capp

Name:

 

Steve H. Capp

Title:

 

EVP & CFO

 

S-1



--------------------------------------------------------------------------------

BELTERRA RESORT INDIANA, LLC,

a Nevada limited liability company

By:

 

Pinnacle Entertainment, Inc,

   

its sole member

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

BOOMTOWN, LLC,

a Delaware limited liability company

By:

 

Pinnacle Entertainment, Inc,

   

its sole member

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

CRYSTAL PARK HOTEL AND CASINO DEVELOPMENT COMPANY, LLC,

a California limited liability company

By:

 

HP/Compton, Inc.,

   

its sole member and manager

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

OGLE HAUS, LLC,

an Indiana limited liability company

By:

 

Belterra Resort Indiana, LLC,

   

its sole member

   

By:

 

Pinnacle Entertainment, Inc.

       

its sole member

       

By:

 

/s/ S. H. Capp

       

Name:

 

Steve H. Capp

       

Title:

 

EVP & CFO

 

S-2



--------------------------------------------------------------------------------

PNK (LAKE CHARLES), L.L.C.,

a Louisiana limited liability company

By:

 

Pinnacle Entertainment, Inc.,

   

its sole member and manager

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

LOUISIANA-I GAMING,

a Louisiana partnership in Commendam

By:

 

Boomtown, LLC.,

   

its General Partner

   

By:

 

Pinnacle Entertainment, Inc.,

       

its sole member

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

PNK (RENO), LLC,

a Nevada limited liability company

By:

 

Pinnacle Entertainment, Inc,

   

its sole member

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

PNK (ES), LLC,

a Delaware limited liability company

By:

 

Pinnacle Entertainment, Inc,

   

its sole member

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

 

S-3



--------------------------------------------------------------------------------

PNK (ST. LOUIS RE), LLC,

a Delaware limited liability company

By:

 

Pinnacle Entertainment, Inc,

   

its sole member

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

PNK (ST. LOUIS 4S), LLC,

a Delaware limited liability company

By:

 

Pinnacle Entertainment, Inc,

   

its sole member

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

PNK (CHILE 1), LLC,

a Delaware limited liability company

By:

 

Pinnacle Entertainment, Inc,

   

its sole member

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

PNK (CHILE 2), LLC,

a Delaware limited liability company

By:

 

Pinnacle Entertainment, Inc,

   

its sole member

   

By:

 

/s/ S. H. Capp

   

Name:

 

Steve H. Capp

   

Title:

 

EVP & CFO

 

S-4



--------------------------------------------------------------------------------

Exhibit B

 

LENDER CONSENT

 

Reference is made to the First Amendment to the Second Amended and Restated
Credit Agreement, dated as of December 22, 2005 (the “First Amendment”), between
PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the “Borrower”) and LEHMAN
BROTHERS INC., as administrative agent and consented to by the Lenders which
execute a Lender Consent. Unless otherwise defined herein, terms defined in the
First Amendment and used herein shall have the meanings given to them in the
First Amendment.

 

Upon execution and delivery of this Lender Consent by the Lender signatory
hereto, the undersigned hereby consents to and agrees to be bound by the
provisions of the First Amendment.

 

THIS LENDER CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Delivery of an executed signature page hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

[Signature page to follow]

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Consent to be
duly executed and delivered by their proper and duly authorized officers as of
this      day of December, 2005.

 

[NAME OF LENDER]

By:

   

Name:

   

Title:

   

 

S-2